


Exhibit 10.1

 

CONSULTING AND FINANCIAL ADVISORY AGREEMENT

 

CONSULTING AND FINANCIAL ADVISORY AGREEMENT, dated as of October 15, 2007 (the
“Agreement”), by and between Ascendia Brands, Inc., with principal offices at
100 American Metro Boulevard, Suite 108, Hamilton, NJ 08619 (“ABI” or the
“Company”), Carl Marks Advisory Group LLC (“CMAG” or “Consultant”) and Carl
Marks Securities LLC, a registered broker/dealer (“CMS”), each with principal
offices at 900 Third Avenue, New York, NY 10022.

 

WHEREAS, ABI desires to engage the financial and management consulting services
of CMAG and the financial advisory services of CMS, subject to the terms and
conditions hereinafter set forth; and

 

WHEREAS, CMAG and CMS has agreed to provide such financial and management
consulting services and financial advisory services subject to the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Engagement: ABI engages CMAG, and CMAG agrees to serve, as a financial
restructuring and management consultant for ABI. Mark L. Claster, a Partner of
CMAG, will serve as the project partner on this engagement with Douglas A.
Booth, a Partner of CMAG, serving as the review partner. Messrs. Claster and
Booth shall supervise this engagement with whatever additional resources from
CMAG are reasonably required. ABI understands and acknowledges that CMAG and
Messrs. Claster and Booth have and will continue to have other engagements
during the term of this Agreement.

 

2. Scope:

 

Phase I - (October 15, 2007 - December 15, 2007)

A. CMAG will provide consulting and management services, (the “Operational
Advisory Services”) to ABI by assisting in the development and creation of a
restructuring plan, (the “Plan”) to be presented to the Company and the
Restructuring Committee of ABI’s Board of Directors (the “RC”), and thereafter
the Board of Directors (the “BOD”). The Plan will include the incorporation of
cost savings, profit improvement plans, capital

 

1

--------------------------------------------------------------------------------




restructuring and financing alternatives, as well as other strategic
alternatives intended to maximize stakeholder value and create a properly
leveraged entity. CMAG will provide such services utilizing qualified personnel
that will include, but not be limited to, the following:

 

CMAG will provide Managing Director, Jack Wissman, to serve in the capacity of
Interim Chief Financial Officer to perform the Chief Financial Officer duties of
ABI, including without limitation (i) assuming responsibility for overseeing the
compilation of any Quarterly Report on Form 10-Q, Annual Report on Form 10-K or
other disclosure document required to be filed during the term of this
Agreement, (ii) liaison with the Company’s independent auditor (BDO Seidman LLP)
and auditing consultants, (iii) liaison with regulatory bodies, including the
American Stock Exchange and the U.S. Securities & Exchange Commission, (iv)
operational supervision of the Company’s Finance Department and maintenance of
appropriate internal controls therein, and (v) such other duties as the Company
may from time to time specify, consistent with the position of Chief Financial
Officer as well as to assist ABI in creating and developing the Plan.

 

In performing the Operational Advisory Services, Doug Booth, Partner will lead
the development of the Plan and CMAG will provide additional personnel as
required to assist in the creation of the Plan, including Managing Director,
Edward Dwyer, to assist with the manufacturing components of the Plan and
Managing Director, Jim Wiesen, to work on a full-time basis in the finance
function providing additional capability in critical areas such as:

 

 

•

cash control and monitoring;

 

 

•

cost analysis in support of the restructuring initiatives; and

 

 

•

projecting the performance implications of operations related restructurings.

 

Additionally, Mr. Wiesen will respond to and support the CFO and the VP of
Finance in the performance of their respective duties.

 

In its performance of the development and creation of the Plan, CMAG will also
complete an assessment of the business which will include but not be limited to:

 

 

•

Analyze the Company’s financial and capital needs in detail including all
significant underlying assumptions;

 

 

o

Review past performance and current financial trends

 

2

--------------------------------------------------------------------------------




 

o

Review revenue assumptions by business segment, customer, channel and product
category, considering competitive factors, pricing pressures and recent trends

 

 

o

Review orders/backlog and program commitments and compare to forecasts and
historical experience

 

 

o

Review margin assumptions

 

 

o

Review cost assumptions including current run rates, cost reduction programs
already in progress, prospective cost reduction programs, etc.

 

 

o

Review balance sheet and liquidity assumptions

 

 

•

Review 13-week cash flow forecasts to understand and refine the liquidity
outlook;

 

 

•

Review existing projections, internal budget, current performance, variances,
monthly and quarterly financials;

 

 

•

Review the Company’s overall business plan and financial projections, current
execution to the plan and expected efficiencies and cost savings;

 

 

•

Report to the Company and/or the RC on the progress of the Plan at such time as
the Company and/or the RC request;

 

 

•

Assist with further identification of actionable opportunities, cost related or
otherwise, intended to improve the Company’s performance;

 

 

•

Assist the Company in evaluating optimal capital structures including, but not
limited to, participating in negotiations with all current and potential
participants in the Company’s capital structure;

 

 

•

Communicate and interface with the Company’s creditors and stakeholders;

 

 

•

Assist with the development and review of the business plan and organizational
business model for the Company intended to optimize its current asset
utilization to provide profitability and overall performance improvement;

 

 

•

Support the Company’s restructuring initiatives; execute the proposed business
plan and organizational model;

 

 

•

Develop an initial model of the restructured business (2009 outlook) along with
the estimated restructuring costs and timeframe;

 

 

•

If required, assist in the preparation of (i) a petition under Chapter 11 of the
U.S. Bankruptcy Code and schedules related thereto, and (ii) a plan of
reorganization within the context of a Chapter 11 proceeding; and

 

 

•

Perform other tasks and duties related to this engagement as are reasonably
directed by the Company and acceptable to CMAG.

 

3

--------------------------------------------------------------------------------




B. CMAG will provide additional services to the Company related to its financial
restructuring activities, (“Financial Advisory Services”), including advising
the RC and Company generally of available capital and debt restructuring
alternatives (the “Debt Restructuring”) and financing alternatives (the
“Financing”) and assisting in discussions and negotiations with creditors and
other third parties to pursue strategic alternatives intended to maximize
stakeholder value. Such activities will include:

 

 

•

Advise as to any potential strategic or financial investors who would be willing
to work with the Company to fund its restructuring plans;

 

 

•

Assist the Company in obtaining covenant relief including forbearance and any
other means;

 

 

•

Negotiate any debt restructuring proposals from creditors and terms thereof;

 

 

•

Assist the Company in obtaining any and all forms of capital on terms
acceptable;

 

 

•

Advise the Company on all strategic alternatives including a sale of assets and
balance sheet restructuring; and

 

 

•

Negotiate and facilitate discussions among the creditors to achieve consensus
around a restructuring plan.

 

Such activities shall also include CMAG advising the Company in determining, if
appropriate, the best means and timing to effect a sale, merger, financing,
restructuring, joint venture or other combination or disposition of the Company,
its assets and/or its stock, or any portion thereof, whether owned directly or
indirectly, in one or more transactions (each a “Transaction”) with any person
or entity (including, among others, former or existing creditors, investors,
affiliates, employees and/or shareholders), (all of the foregoing being
considered “Constituents”). To facilitate any such Transactions, if and when
appropriate, CMAG will develop a list of potential acquirers, investors and/or
strategic partners (jointly referred herein as “Investors”) and, subject to the
Company’s consent in each case, interact with such Investors in an effort to
create interest in one or more Transactions. CMAG will prepare an offering
memorandum (“Offering Memorandum”) (with input from the Company) to provide to
interested Investors. CMAG’s services will include, but will not be limited to,
developing a coordinated sales effort (including an auction process, if
appropriate), and assisting in the negotiation and structuring of the financial
aspects of each proposed Transaction. As appropriate, CMAG will submit and
discuss the Offering Memorandum with interested parties, will coordinate the
negotiating process with the Company and its other advisors, will actively
participate in negotiations, and otherwise reasonably assist the Company in
effectuating each Transaction, provided that the Company shall have the absolute
discretion to agree

 

4

--------------------------------------------------------------------------------




whether, and on what terms, to implement any such Transaction. To the extent
that CMAG determines that any services under this section involve an offering of
securities, such services will be provided by CMS, its broker dealer affiliate.

 

Phase II - (Beginning December 15, 2007 through the Term of the Agreement)

CMAG will continue to provide ongoing Financial Advisory Services to ABI as
contemplated hereby as well as to continue to provide Jack Wissman to serve in
the role of Interim Chief Financial Officer.

 

3. Term: The term of this Agreement shall commence as of the date of this
Agreement and shall continue until the engagement is completed unless canceled
with or without cause by either party on ten (10) business days prior written
notice, in which event the Term shall cease and all compensation and expenses
for periods prior thereto and then owing to CMAG pursuant to Sections 4 and 5
below shall be immediately due and payable. If at any time during the Residual
Period (as defined below), ABI completes a Transaction, Financing or Debt
Restructuring with any Covered Party (defined in Section 9), and a closing of
any Transaction, Financing or Debt Restructuring occurs within the Residual
Period, ABI shall pay CMAG the applicable compensation and expenses pursuant to
Section 4 and 5 below, payable within ten (10) days following the closing of any
Transaction, Financing, or Restructuring. The “Residual Period” shall extend
from one (1) year from the date of termination of this Agreement.

 

4. Compensation:

 

Phase I: A. For work performed by CMAG as described in Section 2 A. above, ABI
shall pay CMAG a fixed monthly fee of $235,000 for the Operational Advisory
Services described above and for Jack Wissman as Interim Chief Financial
Officer. No amount shall be due under this paragraph for months beginning after
the expiration or termination of the Term.

 

B. For work performed by CMAG as described in Section 2 B. above, ABI shall pay
CMAG a fixed monthly fee of $90,000 for the Financial Advisory Services
described aboveSuch fees shall be payable in advance commencing from the date of
this Agreement and each subsequent month thereafter. . No amount shall be due
under this paragraph for months beginning after the expiration or termination of
the Term.

 

5

--------------------------------------------------------------------------------




C. In addition, CMAG shall be entitled to a success fee (“Success Fee”) as
hereinafter described:

 

In the event that ABI closes on one or more Financings, Debt Restructurings or
Transactions during the Term or within the Residual Period, ABI shall pay CMAG a
Success Fee which shall be earned in full when each such Financing is completed
with any party during the pendency of this Agreement or within one year after
the Agreement is terminated (except as otherwise provided below and only as to a
Covered Party during the Residual Period). The “Success Fee” shall be paid in
cash and equal to the sum of the Financing, Debt Restructuring Fees and
Transaction Success Fees, in an aggregate amount not to exceed $3.5 million,
which shall be defined as follows:

 

 

(i)

Debt Restructuring Fee. In the event of a closing of a Restructuring, ABI shall
pay CMAG a Debt Restructuring Fee in the amount of the greater of (a) $500,000
or (b) 1.5% of the total amount of debt that was restructured.

 

 

(ii)

Financing Success Fee. In the event that ABI closes on one or more Financings,
ABI shall pay CMAG an additional fee equal to one 1.0% of the stated facility
amount of any senior debt or debtor in possession Financing raised and three
3.0% percent of the stated facility amount of any junior, subordinated or
mezzanine debt Financing raised. However, ABI shall not owe CMAG a fee on any
portion of the Financing provided by Prentice Capital Management LP or any of
its affiliates or related parties. To the extent that CMS performs services as
provided under Section 2, Phase I B above, all such fees earned under this
section will be payable to CMS.

 

 

(iii)

Transaction Success Fee. In the event of a closing on any Transaction, ABI shall
pay CMAG a Transaction Success Fee in the amount equal to 1.5% of the
Transaction Value of each Transaction.

 

It is also possible that one or more providers of debt Financing may require
that part of the Financing include additional equity as condition of closing on
the debt to be provided. In that event, or in the event that ABI elects to have
capital infused in the form of equity, then ABI shall pay CMAG a Transaction
Success Fee equal to 5.0% of the total commitment of any equity. ABI shall not
owe CMAG a fee on any portion of the

 

6

--------------------------------------------------------------------------------




Financing provided by Prentice Capital Management LP or any of its affiliates or
related parties.

 

Notwithstanding anything to the contrary in this Agreement, ABI shall not owe
more than one fee under (i), (ii), or (iii) above with respect to the same event
and the paragraph as to which such fee is payable shall be determined in good
faith by the Company (as approved by the BOD) whose determination shall be
binding.

 

For the purposes of this Agreement, “Transaction Value” shall mean total
consideration paid or payable (e.g. cash, stock, or other securities, consulting
agreements, earn outs, deferred or escrowed consideration and/or notes) to the
company and/or its shareholders; plus the total book value of any indebtedness
for money borrowed, directly or indirectly assumed, forgiven, repaid,
refinanced, restructured, retired, extinguished or acquired as a result of the
Transaction or that otherwise remains outstanding as of the closing of the
Transaction. If the value of any portion of the Transaction is not readily
determinable, then the Company (in consultation with the BOD) and CMAG will
determine a dollar equivalent by agreement before the closing. Any amounts to be
paid contingent upon future events shall be estimated in a manner agreeable to
you and us, except that amounts held in escrow shall be deemed paid when
actually paid out of escrow. To the extent that any amounts under the foregoing
definition of Transaction Value would be double counted (e.g., payments to the
Company for purposes of repayment of indebtedness), such amounts shall not be
included more than once in the calculation of Transaction Value and the amount
so included shall be determined by the Company (as approved by the BOD) and CMAG
pursuant to good faith discussions and agreement.

 

For purposes of determining the amount of any Success Fee payable hereunder, (i)
in the case of a Transaction Success Fee or Financing Success Fee payable in
connection with any transaction not involving a Debt Restructuring, one hundred
percent (100%) of all monthly fees paid during the term of this agreement and
under the Prior Agreement shall be credited against the amount of such Success
Fee, and (ii) in all other cases, fifty percent (50%) of any monthly fees paid
during the first six (6) months of this agreement and one hundred percent (100%)
of all fees payable thereafter shall be credited against the amount of such
Success Fee.

 

Phase II: C. For work performed by CMAG as described in Section 2, Phase II
above, ABI shall pay CMAG a fixed monthly of $165,000 for the Financial Advisory
Services

 

7

--------------------------------------------------------------------------------




and only for Interim Chief Financial Officer services. Such fees shall be
payable in advance commencing from the start date of Phase II and each
subsequent month thereafter. No amount shall be due under this paragraph for
months beginning after the expiration or termination of the Term.

 

D. If the Company (as approved by the BOD) requests CMAG to provide continued
Operational Advisory Services after December 15th, 2007, ABI and CMAG shall
mutually agree upon the terms and compensation of such services to be performed
in advance of those services being performed.

 

To the extent the Company (as approved by the BOD) requests CMAG (or CMS) to
perform additional services not contemplated by this Agreement, such services
and the fees for such services, shall be mutually agreed-upon by CMAG (or CMS)
and the Company (as approved by the BOD) in writing in advance of those services
being performed.

 

5. Expenses: CMAG and CMS shall be entitled to reimbursement for all reasonable
expenses incurred by it in the performance of its duties (the “Expenses”) upon
presentation of appropriate documentation therefor. Such Expenses shall include,
but not be limited to, transportation of any of CMAG or CMS senior personnel,
employees or associates on business related to the engagement, all legal
expenses without limitation, cost of hotels, meals, etc. Such Expenses shall
also include, but not be limited to, all reasonable legal fees incurred by CMAG
or CMS in connection with the performance of the services contemplated by this
Agreement, provided that ABI first consents to the retention of such counsel for
such services (which consent shall not be unreasonably withheld or delayed). All
Expenses shall be reimbursed upon receipt of invoices therefor, which shall be
submitted promptly after the end of each week in which consulting services are
provided.

 

6. Indemnification: ABI shall indemnify CMAG and CMS and hold them harmless for
all acts or omissions, and all decisions made, by either or both of them (other
than as a result of gross negligence or willful misconduct) while performing
services for ABI hereunder and agrees to pay directly, upon presentation
thereof, all statements or invoices for all fees and expenses, including
reasonable attorneys’ fees incurred by either or both of them in connection with
the defense of any such claims based on their alleged acts, omissions or
decisions (other than made or taken through gross negligence or willful

 

8

--------------------------------------------------------------------------------




misconduct or violation of law or bad faith), including any suit or proceeding
relating thereto and any appeal therefrom and the costs of any settlement
thereof (“Claim”), provided that with respect to costs incurred in any appeal of
a judgment, ABI first consents to appealing such judgment (which consent shall
not be unreasonably withheld or delayed) not withstanding anything to the
contrary in Section 5. CMAG and CMS shall have the sole right to select counsel
of its choosing and control the defense of any such Claim, but ABI shall have
the right to accept or reject the settlement of any Claim for which
indemnification is sought by them hereunder (which acceptance or rejection shall
not be unreasonably withheld or delayed). For purposes of this Section “CMAG”
and “CMS” include their members, officers, directors, employees and/or agents,
and their affiliates and each of their respective shareholders, members,
officers, directors, employees and/or agents. The provisions of this Section 6
shall survive the term of this Agreement. The indemnity provided hereunder shall
not limit any duties or obligations that individuals may have in the performance
of officer duties for the Company under this Agreement.

 

7. Proprietary Work Product and Confidential Company Information: ABI
acknowledges and agrees that any work product produced by CMAG or CMS are for
the sole use of ABI and is not intended for distribution to, or to be relied
upon by, any third parties. The foregoing shall not limit or restrict or affect
any disclosures that the Company determines are appropriate to be made under
applicable securities laws or rules or the rules or regulations of any
securities exchange and shall not limit or restrict or affect any obligation
that any persons performing services hereunder may have in fulfilling an officer
role (e.g., Chief Financial Officer) for the Company and shall in now way
restrict the ability of the Company to share any such work product with its
accountants, auditors, advisors, attorneys, officers, directors, board or board
committees or others who the Company (or the RC or BOD) determines have a reason
to know such information in connection with their dealings with the Company.

 

In addition, CMAG and CMS acknowledge and agree that as a result of the services
to be provided hereunder, the persons performing such services may acquire
knowledge and information of a secret and confidential nature. CMAG and CMS
further acknowledge and agree that this information constitutes valuable
property of ABI generally not being disseminated or made known to persons or
organizations outside ABI at all, or if made known, being done so only under
specific and restrictive conditions such as to ensure that it does not become
readily available to the public, and also that confidential information

 

9

--------------------------------------------------------------------------------




of others may be received by ABI with restrictions on its use and disclosure.
Accordingly, CMAG and CMS each agree that:

 

(i)

CMAG and CMS and any person performing any services for either or both of them
hereunder shall not, during the term of this Agreement or at any time
thereafter, disclose to anyone outside ABI or use in other than ABI’s business
any secret or confidential information of ABI or its subsidiaries or affiliates,
except as authorized by ABI. ABI information that is not readily available to
the public shall be considered secret and confidential for the purpose of this
Agreement and shall include, but not be limited to, information relating to ABI,
its subsidiaries and affiliates, customers, processes, products, apparatus,
data, compounds, business studies, business and contracting plans, business
procedures and finances;

 

(ii)

CMAG and CMS and any person performing any services for either or both of them
hereunder shall not, during the term of this Agreement or at any time
thereafter, disclose to any other person or use secret or confidential
information of others that, to their knowledge, has been disclosed to ABI with
restriction on the use or disclosure thereof, in violation of those
restrictions;

 

(iii)

CMAG and CMS and any person performing any services for either or both of them
hereunder shall not, during the term of this Agreement or at any time
thereafter, disclose to ABI or induce ABI to use, without prior permission of
the owner, any secret or confidential information or material of others of which
they are or may become possessed; and

 

(iv)

Notwithstanding the foregoing, CMAG and CMS and any person performing services
for either or both of them hereunder shall not be liable for the disclosure of
information that may otherwise be deemed confidential hereunder:

 

 

(a)

if the information is in, or becomes part of, the public domain, other than by
disclosure of the information by CMAG or CMS; or

 

 

(b)

if the information is furnished to a third party by ABI without restriction on
the third party’s right to disseminate the information; or

 

 

(c)

if CMAG or CMS can document that the information is already of record in their
files at the time of disclosure, or is disclosed to them by a third party as a
matter of right; or

 

10

--------------------------------------------------------------------------------




 

(d)

if the information is disclosed with ABI’s written approval; or

 

 

(e)

if the information is compelled to be revealed via subpoena, civil investigative
demand or other judicial or administrative process, provided that in such event
CMAG or CMS shall provide the Company (unless prohibited from so doing) with as
much advance notice as is practicable so that the Company may seek an
appropriate protective order, and shall limit disclosure strictly to those items
of information as to which disclosure is required.

 

The provisions of this Section 7 shall survive the term of this Agreement.

 

8. Client Cooperation; Reliance on Client’s Information: ABI acknowledges and
agrees that the ability of CMAG and CMS to perform its services under this
Agreement requires the full cooperation and assistance of ABI and its personnel.
Accordingly, ABI covenants and agrees to furnish to CMAG and CMS all
information, documents and other materials reasonably requested by CMAG and CMS
and to make available to them for meetings, conference calls and otherwise, upon
reasonable notice, all personnel designated by them to enable them to receive on
a timely basis, in writing and verbally, all information reasonably requested by
them related to its engagement under this Agreement. ABI acknowledges and agrees
that CMAG and CMS, in performance of their duties under this Agreement, will be
relying on the truth, completeness and accuracy of the written documentation
delivered and the verbal communications made by ABI and its representatives to
CMAG and CMS and their representatives in connection with all matters relating
to their engagement under this Agreement.

 

9. Covered Parties: Within 30 days after the effective date of any termination
or expiration, CMAG, CMS and the Company shall mutually determine, in good
faith, and shall set forth in a written memorandum, a list of all parties who
have had substantive discussions with the Company concerning the Transaction,
Financing or Debt Restructuring, prior to the receipt of the notice of
termination. Each listed party shall be considered a “Covered Party” and
collectively shall be considered the “Covered Party” for purposes of Sections 3
and 4, provided that unless otherwise agreed, any person introduced to CMAG by
ABI shall not be a “Covered Party” for purposes of this Agreement.

 

10. Conflicts of Interest: Nothing contained in this Agreement or otherwise,
shall diminish or impair the right of CMAG or CMS to accept engagements,
directly or indirectly, to ABI’s lenders or other professionals provided such
engagements do not involve the relationship of the lenders or other
professionals to ABI. The confidentiality provisions of this agreement shall not
be superceded or limited as a result of this paragraph 10 and no obligations of
CMAG or CMS hereunder (or their personnel performing services hereunder) shall
be limited as a result of this paragraph 10.

 

11. Limitation on CMAG and CMS Liability: To the extent permitted by applicable
law, if CMAG or CMS fails to perform its obligations under or is otherwise in
breach of or default under this Agreement, the maximum liability of either or
both of them in respect thereof shall be limited to an amount equal to the
aggregate of all fees and

 

11

--------------------------------------------------------------------------------




expenses paid to them pursuant to this Agreement. The foregoing shall not limit
any liability resulting from gross negligence, willfull misconduct, violation of
law or bad faith and shall not limit any duties or obligations that may exist by
virtue of fulfilling an officer-related role for the Company (e.g., Chief
Financial Officer).

 

12. Notices: All notices, requests, demands and other communications provided
for by this Agreement shall be in writing addressed to the parties at the
address for such party first set forth above, and shall be transmitted by either
facsimile (fax), personal or overnight courier delivery or by certified mail.
All notices, etc. shall be deemed given when received by the party to whom it is
addressed.

 

13. Successors and Assigns: This Agreement shall inure to the benefit of, and be
binding upon, each of ABI and CMAG, CMS and their respective successors and
assigns. Neither party may assign its rights and/or obligations under this
Agreement without the written consent of the other party, which consent shall
not be unreasonably withheld or delayed, and which shall not be withheld in
connection with a sale or change of control transaction as to any deemed
assignment that results therefrom.

 

14. Applicable Law: This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York as if the contract were
performed wholly within the state.

 

15. Amendments: No amendment, modification, termination or waiver of any
provision of this Agreement or consent to any departure by any party therefrom
shall be effective unless in writing signed by the parties hereto, and, in any
event, shall be effective only in the specific instance and for the specific
purpose for which given.

 

16. No Waiver; Cumulative Remedies: No failure or delay on the part of either
party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

17. Headings: Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

 

12

--------------------------------------------------------------------------------




18. Counterparts: This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

19. Waiver of Jury Trial: Each of the parties to this Agreement hereby waives
its right to a jury trial with respect to any claim, action, suit or proceeding
made or brought by one of the parties against the others in connection with or
arising under this Agreement.

 

20. Publication: Subject to the prior public disclosure of the completion of a
Financing or Transaction, CMAG and CMS may, at their expense, place an
announcement in such newspapers, periodicals, electronic publications and other
print as they may choose stating that either or both of them have acted as a
consultant for the Company in connection therewith.

 

21. Independent Contractor Relationship: CMAG and CMS shall serve as independent
contractors to ABI pursuant to the terms and conditions of this Agreement. This
Agreement does not create and shall not be construed to create a relationship of
principal and agent, joint venturer, co-partners, employer and employee, master
and servant or any similar relationship between CMAG, CMS and ABI, and the
parties hereto expressly deny the existence of any such relationship. The
foregoing shall not limit any obligations or duties that CMAG or CMS may have,
and that their personnel may have, as a result of fulfilling officer level
position (e.g., Chief Financial Officer) for the Company.

 

22. Search Fees: Should CMAG introduce any individual to ABI, and ABI
subsequently hires that individual, ABI shall pay CMAG an additional fee equal
to 25% of the total first year’s compensation package of that individual. If ABI
subsequently hires any CMAG or CMS personnel, members, officers, directors,
employees and/or agents, ABI shall pay CMAG or CMS an additional fee equal to
100% of that individual’s total prior year’s compensation package.

 

23. Entire Agreement. This Agreement incorporates the entire understanding of
the parties, and amends and supersedes all prior agreements of the parties, with
respect to the subject matter of this Agreement.

 

13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

ASCENDIA BRANDS, INC.

 

 

 

By:

/s/ Andrew Sheldrick

 

Andrew Sheldrick

 

General Counsel

As approved by the Restructuring Committee of
the Board of Directors of the Company

 

 

 

CARL MARKS ADVISORY GROUP LLC

 

 

 

By:

/s/ Mark L. Claster

 

Mark L. Claster

 

Partner

 

 

 

CARL MARKS SECURITIES LLC

 

 

 

By:

/s/ Mark L. Claster

 

Mark L. Claster

 

President and CCO

 

14

--------------------------------------------------------------------------------